Citation Nr: 1525513	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO. 04-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a low back disability, to include degenerative disc disease (DDD).

2. Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for a right leg disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and a December 2008 rating decision issued by the RO in Huntington, West Virginia. 

By way of background, the RO denied service connection for a right knee and right leg disability in May 2002, and granted service connection for a low back disability in December 2008. The Veteran separately and timely perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of appellate review by the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, during the course of the appeal the Veteran filed a formal claim for entitlement to TDIU, most recently in February 2015. As such, the issue of entitlement to TDIU has been raised by the record. 

The Board remanded the issue of entitlement to service connection to a right knee disability for additional development in May 2005, August 2008, and September 2009. The requested records and examinations having been obtained and the requested notice having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015. A transcript of the hearing is associated with the electronic claims file. The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for a low back disability, entitlement to service connection for a right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the January 2015 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection of a right leg disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a right leg disability. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). At the January 2015 videoconference hearing, the Veteran stated that he wished to withdraw his appeals with regard to his claim of entitlement to service connection for a right leg disability. 38 C.F.R. § 20.204. As the Veteran has properly withdrawn the appeal with regard to that issue, the Board no longer has appellate jurisdiction and can take no further action on the matters. Id. 


ORDER

The appeal for service connection for a right leg disability is dismissed.


REMAND

Concerning the issue of representation, the Veteran has filled out several power of attorney forms over the course of his appeal. The most recent power of attorney of record is in favor of a private attorney. However, the private attorney withdrew in June 2011. While Veterans of Foreign Wars (VFW) appeared at the Veteran's hearing, and the Georgia Department of Veteran's Affairs has continued to submit evidence on the Veteran's behalf, there is no current power of attorney in favor of either organization. The Veteran did state in October 2010 correspondence that he was switching his power of attorney from the private attorney to VFW, and that he was submitting a new power of attorney form. However, no such form is of record. 

The Board attempted to gain clarification from the Veteran concerning his selected representative. While the letter is not of record, the Veterans Appeals Control and Locator System (VACOLS) reflects that a clarification letter was sent and no response was received within 30 days. As such, for Board purposes the Veteran is currently considered to be unrepresented. While it seems clear from the hearing transcript, and in light of the continued submission of evidence, that the Georgia Department of Veteran's Affairs is the desired representative, the fact remains that there must be a validly executed power of attorney form in their favor associated with the claims file. Therefore, on remand the Veteran should be requested to execute a new power of attorney form in favor of his selected representative, if any.

Further development of the Veteran's claims is also required. VA must provide examinations that are adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a right knee examination in April 2012. The examiner indicated that the right knee was neither related to service nor secondary to the low back disability as there was no current right knee disability. However, a February 2015 treatment record reflects a diagnosis of right knee DJD, as well as a notation that the right knee pain could be a result of the low back disability. Further, there are notations concerning right knee DJD starting in June 1996. As there is evidence of a right knee disability in the file, the examiner's opinion is inadequate. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Therefore, the Board must remand the claim to determine whether the Veteran's claimed right knee disability is directly related to his military service or secondary to his low back disability.

Following the Veteran's hearing, a new June 2015 VA spine examination, Social Security Administration (SSA) disability records and VA treatment records have been associated with the claims file. The Veteran has not submitted a waiver of AOJ review of these documents, nor can such a waiver of AOJ review be assumed in this case. See 38 U.S.C. § 7105(e)(1). As such, and as the claim requires further development regardless, the Board cannot properly consider the newly submitted evidence and must remand the claim for AOJ consideration. See 38 C.F.R. §§ 20.800, 20.1304(c).

As noted above, the issue of entitlement to TDIU has been raised by the record and the Board has taken jurisdiction over it. Rice, 22 Vet. App. at 453-54. As the issue of entitlement to TDIU is potentially affected by the service connection and increased rating claims on appeal, the Board finds it is inextricably intertwined with those issues and must therefore also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran can request that he clarify his representative. The Veteran should be provided with a new VA Form 21-22, and informed that if a new power of attorney form is not submitted within the appropriate time period, the Veteran will be considered to be representing himself.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right knee disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was caused by the service-connected low back disability?

b) If the low back disability did not cause the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was aggravated (permanently worsened beyond its natural progression) by the low back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability is otherwise related to active duty service?

A detailed rationale for the opinion must be provided. All testing deemed necessary, to include x-rays examinations, should be conducted. Review of the entire claims file is required; however, attention is invited to a February 2015 VA treatment record reflecting a notation of right knee DJD and indicating a possible relationship to the low back disability. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal based on all the evidence of record, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


